Citation Nr: 0528292	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  99-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for degenerative disc 
disease with spondylosis and chronic low back strain, 
currently rated as 40 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 1998 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Portland, Oregon, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in February 2004.  


FINDINGS OF FACT

1.  Entitlement to the benefits sought cannot be established 
without current VA examinations. 

2.  Good cause for the veteran's failure to submit to VA 
examinations scheduled for November and December 2004 has not 
been shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 C.F.R. § 3.655 (2005). 

2.  A rating in excess of 40 percent for degenerative disc 
disease with spondylosis and chronic low back strain is not 
warranted.  38 C.F.R. § 3.655 (2005). 

3.  A total disability rating for compensation based on 
individual unemployability is not warranted.  
38 C.F.R. § 3.655 (2005).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In August 2003, April 2004 and November 2004 letters, the RO 
informed the veteran of the provisions of the VCAA as 
specifically applicable to his claims.  In this regard, these 
letters informed him of the evidence necessary to 
substantiate the claims for increased compensation at issue 
that he was expected to provide and the evidence the VA was 
seeking in connection with these claims.  The veteran was 
also asked to provide any evidence in his possession, with 
the November 2004 letter specifically informing the veteran 
in this regard:  If you have any evidence that has not 
previously been considered in your possession that pertains 
to your claim, please send it to us.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to the issues 
on appeal but that he must provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to these issues.  Thus, he may be considered to have been 
advised to submit all pertinent evidence in his possession or 
notify VA of any missing evidence.  

In addition, the RO issued a detailed October 1999 statement 
of the case (SOC) and May 2003 and April 2005 supplemental 
statements of the case (SSOCs), in which he and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claims, and that the October 
1999 SOC and May 2003 and April 2005 SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the May 2003 SSOC contained pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, nothing in the record suggests that the veteran was 
not properly notified of the scheduled examinations in 
question, and memoranda prepared by the RO in anticipation of 
scheduling these examinations reflected the same address 
listed on the most recent VA correspondence of record sent to 
the veteran, none of which has been returned as 
undeliverable.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  Id. 
(Emphasis added). 

Turning to the analysis of the veteran's claims for increased 
compensation, (the veteran's claim for a total disability 
rating for compensation based on individual unemployability 
is tantamount to a "claim for increase"), it may be said 
that entitlement to the claimed benefits depends on the 
results of a VA examination to determine the severity of the 
service connected disabilities at issue.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  Thus, if the veteran, 
without good cause, failed to submit to such a VA examination 
that is clearly necessary to determine entitlement to the 
benefits sought, his claims must be denied.  
38 C.F.R. § 3.655.   

The record reveals that on two occasions since the February 
2004 remand, November 16, 2004, and December 2, 2004, the 
veteran was scheduled for VA examinations specifically 
designed to determine whether the criteria for the benefits 
sought were met.  (See April 1, 2004, "Compensation and 
Pension Exam Inquir[ies]")  The veteran failed to appear to 
either examination (See documents, with annotations, filed in 
the claims file immediately before the April 2005 SSOC.)  

The claims file does not document that notice for the 
February 2004 or November 2004 examinations was returned by 
the United States Postal Service as undeliverable.  In 
addition, there is a presumption of regularity that attends 
the administrative functions of the Government.  The law 
presumes that the notice letters of the scheduled 
examinations were properly mailed and forwarded.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary"); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).  See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefutable to 
overcome that presumption."

The Board stresses that, although VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 3.655.

In short, and under the authority cited above, because the 
veteran's failure to submit for the VA examinations scheduled 
in November and December 2004 is without explanation, it may 
be said that his absence from the scheduled evaluations was 
without good cause.  Thus, as the scheduled examinations were 
necessary in order to establish entitlement to the benefits 
sought, the claims must be denied.  38 C.F.R. § 3.655.  The 
February 2004 remand warned the veteran that failure to 
attend the examination requested therein might result in the 
denial of his claim, and cited specifically to 
38 C.F.R. § 3.655.  Moreover, the November 2004 letter to the 
veteran notified him of the importance of attending the 
scheduled examinations because his claims might be denied if 
he failed to attend the examinations, and the April 2005 SSOC 
included specific citation to 38 C.F.R. § 3.655.   

The Board notes that the veteran is free to submit claims for 
increased compensation and other benefits at any time, and is 
hopeful that, if he does, he will fully cooperate with the 
RO's efforts to obtain adequate medical examination findings 
to support such claims.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied. 

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with spondylosis and chronic low 
back strain is denied. 

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.    





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


